          Case 3:20-cv-03426-JD Document 44 Filed 07/16/20 Page 1 of 7



1    KRONENBERGER ROSENFELD, LLP
     Karl S. Kronenberger (Bar No. 226112)
2    Jeffrey M. Rosenfeld (Bar No. 222187)
     150 Post Street, Suite 520
3
     San Francisco, CA 94108
4    Telephone: (415) 955-1155
     Facsimile: (415) 955-1158
5    karl@KRInternetLaw.com
     jeff@KRInternetLaw.com
6
     Attorneys for Defendants Omar Qazi
7
     and Smick Enterprises, Inc.
8

9

10

11

12                                UNITED STATES DISTRICT COURT
13                               NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
14

15   AARON GREENSPAN,                             Case No. 3:20-cv-03426-JD

16                  Plaintiff,
                                                  DEFENDANTS OMAR QAZI AND
17          v.                                    SMICK ENTERPRISES, INC.’S NOTICE
18                                                OF MOTION AND MOTION TO LIFT
     OMAR QAZI, et al.,                           CLERK’S ENTRY OF DEFAULT;
19                                                MEMORANDUM OF POINTS AND
                    Defendants.                   AUTHORITIES
20
                                                  Time:     10:00 a.m.
21
                                                  Date:     August 20, 2020
22                                                Before:   The Hon. James Donato
                                                  Ctrm:     11, 19th Floor
23

24

25

26

27

28
     Case No. 3:20-cv-03426-JD                        SMICK DEFENDANTS’ NTC OF MTN AND
                                                      MTN TO LIFT DEFAULT; MPA
          Case 3:20-cv-03426-JD Document 44 Filed 07/16/20 Page 2 of 7



1    TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
2           PLEASE TAKE NOTICE that on August 20, 2020, at 10:00 a.m., or as soon
3    thereafter as the matter may be heard, in the above-titled Court, in Courtroom 11, 19th
4    Floor, located at 450 Golden Gate Avenue, San Francisco, CA 94102, Defendants Omar
5    Qazi and Smick Enterprises, Inc. (“Defendants”), by and through counsel, will and hereby
6    do move the Court to lift the default entered by the Clerk on July 7, 2020.
7           The Court should grant Defendants’ motion because Defendants were not properly
8    served with the original Complaint, and Plaintiff has now filed an Amended Complaint.
9           This motion is based on this notice of motion and motion, the supporting
10   memorandum of points and authorities and declaration, the pleadings and other papers
11   on file in this action, and any other evidence that may be offered at a hearing if necessary.
12

13   Respectfully Submitted,
14   DATED: July 16, 2020                        KRONENBERGER ROSENFELD, LLP
15

16                                               By:       s/ Karl S. Kronenberger
                                                               Karl S. Kronenberger
17
                                                 Attorneys for Defendants Omar Qazi and
18                                               Smick Enterprises, Inc.
19

20

21

22

23

24

25

26

27

28
     Case No. 3:20-cv-03426-JD                            SMICK DEFENDANTS’ NTC OF MTN AND
                                                  1       MTN TO LIFT DEFAULT; MPA
          Case 3:20-cv-03426-JD Document 44 Filed 07/16/20 Page 3 of 7



1                        MEMORANDUM OF POINTS AND AUTHORITIES
2                                         INTRODUCTION
3           Defendants Omar Qazi and Smick Enterprises, Inc. (“Defendants”) request that
4    the Court lift the default against them, which was requested and entered on July 7, 2020
5    on the original Complaint of Plaintiff Aaron Greenspan. The Court should lift default
6    against Defendants because Defendants were not properly served with the original
7    Complaint, and in any event, Plaintiff filed an Amended Complaint on July 2, 2020 (prior
8    to seeking the effective default on the original Complaint).
9           While Defendants requested that Plaintiff stipulate to the relief requested, Plaintiff
10   refused to stipulate.
11                                 STATEMENT OF THE ISSUE
12          Whether default against Defendants should be lifted or deemed mooted?
13                                   STATEMENT OF FACTS
14          On May 20, 2020, Plaintiff filed his original Complaint for defamation, copyright
15   infringement, securities claims, and other causes of action against Defendants as well as
16   Defendants Elon Musk and Tesla, Inc. [D.E. No. 1.] Plaintiff claims that he emailed a
17   waiver of service form to Defendants on May 21, 2020. However, Defendants did not
18   actually learn about this lawsuit until around July 3, 2020 when a co-Defendant contacted
19   them about it. (Declaration of Omar Qazi in Support of Motion to Lift Clerk’s Entry of
20   Default (“Qazi Decl.”) ¶4.)
21          Plaintiff filed a proof of service stating that Defendants were served with the
22   Complaint at 2625 Hyde Street, San Francisco, CA 94109 on June 7, 2020. [D.E. No. 11.]
23   Defendants were not served as stated; Defendant Qazi has not lived at the listed address
24   since April 2019. (Qazi Decl. ¶2.) On June 30, 2020, Plaintiff applied for default against
25   Defendants [D.E. No. 15], but his application was denied. [D.E. No. 16.]
26          Thereafter, on July 2, 2020, Plaintiff filed an Amended Complaint. [D.E. No. 20.]
27   On July 7, 2020, Plaintiff again applied for default against Defendants on the original
28   Complaint [D.E. No. 26], and the application was granted. [D.E. No. 27.] While the
     Case No. 3:20-cv-03426-JD                            SMICK DEFENDANTS’ NTC OF MTN AND
                                                  1       MTN TO LIFT DEFAULT; MPA
          Case 3:20-cv-03426-JD Document 44 Filed 07/16/20 Page 4 of 7



1    Amended Complaint asserts a new claim for relief against Defendants under 17 U.S.C.
2    §1202(b), Plaintiff has not served Defendants with the Amended Complaint.
3           Promptly on learning of this action, Defendants sought legal counsel. (Qazi Decl.
4    ¶4.) Undersigned counsel immediately contacted Plaintiff on July 13, 2020 to request that
5    the parties stipulate to lift the default (and offered to return a waiver of service form).
6    (Declaration of Karl S. Kronenberger in Support of Motion to Lift Clerk’s Entry of Default
7    (“Kronenberger Decl.”) ¶2.) On July 14, 2020 at approximately 5:04 p.m., Plaintiff
8    responded, “No, I do not stipulate to anything.” (Kronenberger Decl. ¶2.)
9                                            ARGUMENT
10          Pursuant to Federal Rule of Civil Procedure 55(c), a court may set aside the entry
11   of default for good cause. In evaluating good cause, a court considers three factors: (1)
12   whether the party seeking to set aside the default engaged in culpable conduct that led
13   to the default, (2) whether it has no meritorious defense, and (3) whether reopening the
14   default or default judgment would prejudice the other party. See United States v. Signed
15   Pers. Check No. 730 of Yubran S. Mesle, 615 F.3d 1085, 1091 (9th Cir. 2010). Crucially,
16   cases should, whenever possible, be decided on the merits. See id.
17          Here, all of the factors weigh in favor of finding good cause for lifting default.
18   A.     Defendants did not engage in culpable conduct leading to the default.
19          A defendant's conduct is culpable if he has received actual or constructive notice
20   of the filing of the action and intentionally failed to answer. Signed Pers. Check, 615 F.3d
21   at 1092. In this context, the term “intentionally” means that a movant cannot be treated
22   as culpable simply for having made a conscious choice not to answer; rather, to treat a
23   failure to answer as culpable, the movant must have acted with bad faith, such as an
24   intention to take advantage of the opposing party, interfere with judicial decision making,
25   or otherwise manipulate the legal process. Id.; see also e.g., Cypress Semiconductor
26   Corp. v. Promos Techs. Inc., No. 5:12- CV-04620 EJD, 2013 WL 3877759, at **1–3 (N.D.
27   Cal. July 25, 2013) (finding good cause for setting aside entry of default under Rule 55,
28   including as service was made at the wrong address).
     Case No. 3:20-cv-03426-JD                             SMICK DEFENDANTS’ NTC OF MTN AND
                                                   2       MTN TO LIFT DEFAULT; MPA
          Case 3:20-cv-03426-JD Document 44 Filed 07/16/20 Page 5 of 7



1           Defendants did not engage in culpable conduct leading to the default here.
2    Defendants did not learn about this action until recently; and Defendants were never
3    personally served with the Complaint because it was apparently served at the wrong
4    address. (Qazi Decl. ¶¶2–4.) Moreover, before requesting the present default, Plaintiff
5    filed an Amended Complaint, which superseded the original complaint and became the
6    operative pleading, which Plaintiff must serve on Defendants under Federal Rule of Civil
7    Procedure 5(a)(2). Plaintiff has not served the Amended Complaint on Defendants.
8           Thus, Defendants’ lack of a response to Plaintiff’s initial Complaint was not the
9    result of an intentional failure to answer in bad faith in this litigation. (Qazi Decl. ¶5.)
10   Rather, upon learning about this lawsuit, Defendants promptly sought legal counsel, who
11   in turn, promptly sought to lift the default on the initial complaint (even though an Amended
12   Complaint has been filed). (Qazi Decl. ¶4; Kronenberger Decl. ¶2.)
13   B.     Defendants have meritorious defenses in this case.
14          In showing a defense to vacate a default or default judgment, the burden is not
15   extraordinarily heavy. See Signed Pers. Check, 615 F.3d at 1094. All that is necessary is
16   to allege sufficient facts that, if true, would constitute a defense. See id.
17          Defendants have meritorious defenses, including that: (1) Plaintiff’s defamation
18   claims are precluded by the statute of limitations or not actionable as opinion, rhetoric,
19   and hyperbole, and because Defendants did not make all of the alleged statements or the
20   statements are true and concerned a limited purpose public figure and matter of public
21   concern, (2) Plaintiff does not allege outrageous conduct or severe emotional distress to
22   support a claim for intentional infliction of emotional distress, (3) Plaintiff’s copyright
23   infringement claim is not actionable under the fair use doctrine or because Plaintiff lacks
24   copyright registrations, (4) Plaintiff’s claimed copyright notice for a certain photograph
25   was located on the bottom of a webpage and did not communicate that Plaintiff owned
26   the photograph at issue, (5) Plaintiff does not allege ill-gotten gains by Defendants or any
27   actionable injury in fact or lost money or property, or get around preemption issues, under
28   California Business and Professions Code §17200 et seq., (6) Plaintiff lacks standing and
     Case No. 3:20-cv-03426-JD                              SMICK DEFENDANTS’ NTC OF MTN AND
                                                   3        MTN TO LIFT DEFAULT; MPA
          Case 3:20-cv-03426-JD Document 44 Filed 07/16/20 Page 6 of 7



1    causation for multiple claims, (7) Plaintiff inappropriately attributes acts of independent
2    third parties to Defendants, and (8) Plaintiff’s request for attorney’s fees under 42 U.S.C.
3    §1988 for civil rights claims is completely inapplicable.
4            Thus, Defendants’ meritorious defenses, many of which can be granted as a
5    matter of law, as well as the complexities of this case and potential relief at stake, weigh
6    in favor of relief.
7    C.      Lifting default would not cause any prejudice.
8            To be prejudicial, the setting aside of a default or default judgment must result in
9    greater harm than simply delaying resolution of the case; the standard is whether the
10   plaintiff's ability to pursue the claim will be hindered. See Imagize LLC v. Ateknea Sols.
11   Hungary KFT, No. 18-CV-01098-RS, 2019 WL 7802003, at *4 (N.D. Cal. Apr. 15, 2019).
12           As an initial matter, Plaintiff still must serve Defendants with the operative
13   Amended Complaint, and such service will moot the default that is based on the original
14   Complaint. See Fed. R. Civ. P. 5(a)(2); Best W. Int'l, Inc. v. Melbourne Hotel Inv'rs, LLC,
15   No. CV 06-2276-PHX-MHM, 2007 WL 2990132, at *1 (D. Ariz. Oct. 11, 2007) (“Notably,
16   an ‘amended complaint supersedes the original, the latter being treated thereafter as non-
17   existent.’”); Wahoo Int'l, Inc. v. Phix Doctor, Inc., No. 13CV1395-GPC BLM, 2014 WL
18   6810663, at **3-4 (S.D. Cal. Dec. 2, 2014), amended sub nom., Wahoo Int'l, Inc, v. Phix
19   Doctor, Inc., No. 13CV1395-GPCBLM, 2015 WL 410347 (S.D. Cal. Jan. 29, 2015)
20   (“Consequently, the Court concludes that default judgment cannot be entered against a
21   defendant in default on the original complaint which is superseded by an amended
22   complaint.’”).
23           Accordingly, setting aside the default for the original Complaint will not be
24   prejudicial because Plaintiff will still proceed on the Amended Complaint, which was only
25   filed approximately two weeks ago (and Defendants’ counsel offered to return a waiver of
26   service form for the Amended Complaint). Further, even going by the earliest date of
27   potential notice of the lawsuit (May 21, 2020), Defendants would have had at least 30
28   days to complete the waiver of service form for, plus 60 days to respond to, the original
     Case No. 3:20-cv-03426-JD                            SMICK DEFENDANTS’ NTC OF MTN AND
                                                  4       MTN TO LIFT DEFAULT; MPA
          Case 3:20-cv-03426-JD Document 44 Filed 07/16/20 Page 7 of 7



1    Complaint under Federal Rule of Civil Procedure 4 (i.e., until August 19, 2020). Thus,
2    there is no argument that the relief would delay the litigation, let alone prejudice any party.
3    If default is lifted, Defendants will agree to accept service of the Amended Complaint.
4                                           CONCLUSION
5           For all the foregoing reasons, Defendants respectfully request that the default
6    against them be lifted or deemed mooted by the Amended Complaint.
7

8    Respectfully Submitted,
9    Dated: July 16, 2020                         KRONENBERGER ROSENFELD, LLP
10

11                                                By:       s/ Karl S. Kronenberger
                                                                Karl S. Kronenberger
12
                                                  Attorneys for Defendants Omar Qazi and
13                                                Smick Enterprises, Inc.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 3:20-cv-03426-JD                              SMICK DEFENDANTS’ NTC OF MTN AND
                                                   5        MTN TO LIFT DEFAULT; MPA
